FORM 10-Q UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 (Mark one) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the quarterly period ended July 31, 2011 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Advanced Pipe Fitting Technologies, Inc. (Exact name of registrant as specified in its charter) Ste 810, NO: 98 Dong San Huan South Road Chaoyang District Beijing, P.R. China Tel: 775-851-7397 Nevada 27-0838546 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Agent For service How2gopublic.com 4790 Caughlin Pkwy, Ste 387 Reno, NV 8951 775-851-7397/ 775-201-8331 fax (Former name, former address and former fiscal year, if changed since last report.) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [ ] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X] Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date: 10,000,000 common shares issued and outstanding as of September 15, 2011. PART I ITEM 1. FINANCIAL STATEMENTS ADVANCED PIPE FITTING TECHNOLOGIES, INC. (A DEVELOPMENT STAGE COMPANY) FINANCIAL STATEMENTS JULY 31, 2011 2 ADVANCED PIPE FITTING TECHNOLOGIES, INC. (A DEVELOPMENT STAGE COMPANY) TABLE OF CONTENTS JULY 31, 2011 Balance Sheets as of July 31, 2011 and October 31, 2010 (unaudited) F-1 Statements of Operations for the three and nine months ended July 31, 2011 and 2010 and for the period from August 4, 2009 (date of inception) to July 31, 2011 (unaudited) F-2 Statement of Stockholders’ Equity (Deficit) as of July 31, 2011 (unaudited) F-3 Statements of Cash Flows for the nine months ended July 31, 2011 and 2010 and for the period from August 4, 2009 (date of inception) to July 31, 2011 (unaudited) F-4 Notes to the Financial Statements F-5 - F-8 3 ADVANCED PIPE FITTING TECHNOLOGIES, INC. (A DEVELOPMENT STAGE COMPANY) BALANCE SHEETS (unaudited) AS OF JULY 31, 2, 2010 July 31, 2011 October 31, 2010 ASSETS Current assets Cash and cash equivalents $ $ TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) LIABILITIES Current Liabilities Accrued expenses $ $ Due to shareholder 0 Commitments and contingencies 0 0 Total Liabilities STOCKHOLDERS’ EQUITY (DEFICIT) Common stock, $.0001 par value, 100,000,000 shares authorized, 10,000,000 shares issued and outstanding Additional paid in capital Deficit accumulated during the development stage ) ) Total Stockholders’ Equity (Deficit) ) ) TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) $ $ See accompanying notes to financial statements. F-1 4 ADVANCED PIPE FITTING TECHNOLOGIES, INC. (A DEVELOPMENT STAGE COMPANY) STATEMENTS OF OPERATIONS (unaudited) FOR THE THREE AND NINE MONTHS ENDED JULY 31, 2, 2009 (INCEPTION) TO JULY 31, 2011 Three Months Ended July 31, 2011 Three Months Ended July 31, 2010 Nine Months Ended July 31, 2011 Nine Months Ended July 31, 2010 Period from August 4, 2009 (Inception) to July 31, 2011 REVENUES $
